--------------------------------------------------------------------------------

EXHIBIT 10.3
 
Execution Version
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
this 24th day of September, 2012 (the “Effective Date”), by and between AIR
METHODS CORPORATION, a Delaware corporation (the “Company”), and Sharon J. Keck
(“Executive”).
 
RECITAL
 
WHEREAS, the parties entered into that Employment Agreement dated January 1,
2003 (the “Original Agreement”) setting forth the terms and conditions for the
employment relationship between Executive and the Company; and


WHEREAS, the parties desire to enter into this Agreement to update and amend
certain terms and conditions set forth in the Original Agreement, including to
clarify the intent of the parties that certain cash incentive payments are not
used to compute severance amounts payable hereunder.


NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Company and Executive hereby agree as follows:
 
AGREEMENT
 
1.             Employment Period.  The Company hereby employs Executive, and
Executive hereby accepts such employment, upon the terms and conditions
hereinafter set forth.  Subject to termination as provided herein, the initial
term of Executive’s employment hereunder shall continue through August 31, 2014
(the “Initial Term”).  Upon expiration of the Initial Term and each Renewal
Term, this Agreement will automatically renew for subsequent one (1) year terms
(each a “Renewal Term”) unless either the Company or Executive provides ninety
(90) days’ advance written notice to the other party that such party does not
wish to renew the Agreement for a subsequent Renewal Term.  In the event either
party gives notice of nonrenewal pursuant to this Section 1, this Agreement will
expire at the end of the then current term. The Initial Term and each subsequent
Renewal Term are referred to collectively as the “Employment
Period”.   Executive and the Company acknowledge that, except as may otherwise
be provided by this Agreement or under any other written agreement between
Executive and the Company, the employment of Executive by the Company is “at
will” and Executive’s employment may be terminated by either Executive or the
Company at any time for any reason, or no reason.
 
2.             Position and Duties.
 
(a)           During the Employment Period, Executive shall be employed as and
hold the title of Chief Accounting Officer of the Company, with such duties and
responsibilities that are customary for public company Chief Accounting Officer
positions.  In addition, the Board or the Chief Financial Officer may assign
Executive such duties and responsibilities that are not substantially
inconsistent with Executive’s position as Chief Accounting Officer of the
Company.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           During the Employment Period, Executive shall devote substantially
all of Executive’s skill, knowledge and working time to the business and affairs
of the Company and its subsidiaries; provided that in no event shall this
sentence prohibit Executive from performing personal and charitable activities
approved by the Board, so long as such activities are in compliance with the
Company’s policies and do not materially and adversely interfere with
Executive’s duties for the Company.  Executive shall use Executive’s best
efforts to carry out Executive’s responsibilities under this Agreement
faithfully and efficiently.
 
3.             Compensation.
 
(a)            Base Salary.  During the Employment Period, Executive shall
receive from the Company an annual base salary (“Annual Base Salary”) at the
rate of two hundred and twenty-five thousand dollars ($225,000), with such
salary to be adjusted at such times, if any, and in such amounts as recommended
by the Chief Financial Officer and approved by the Board or a committee
thereof. Executive’s Annual Base Salary shall be subject to annual review by the
Chief Financial Officer and the Board (or a committee thereof) during the
Employment Term.  The Company shall pay the Annual Base Salary to Executive in
accordance with the Company’s normal payroll policy.
 
(b)           Annual Cash Bonus.  In addition to the Annual Base Salary,
Executive is eligible to receive an annual cash bonus each fiscal year during
the Employment Period as determined in accordance with the Company’s annual
bonus plan and as approved by the Compensation Committee (the “Annual
Bonus”).  The actual amount of any Annual Bonus shall depend on the level of
achievement of the applicable performance criteria established with respect to
the Annual Bonus by the Board and the Compensation Committee in their sole
discretion.
 
(c)            Equity Awards.  During the Employment Period, Executive shall be
eligible to receive annual equity awards customarily granted in the first
quarter of each fiscal year.  Annual equity awards granted under the Company’s
2006 Amended and Restated Equity Compensation Plan, as amended (or any successor
plan), if any, shall be made by the Compensation Committee in its sole
discretion.  All annual equity awards granted to Executive shall be contingent
on the attainment of certain performance criteria established with respect to
such award by the Board and the Compensation Committee in their sole discretion.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Other Benefits.
 
(i)            Welfare and Benefit Plans.  During the Employment Period: (A)
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs of the Company generally
available to similarly situated employees of the Company; provided that,
Executive may not be entitled to certain benefits provided to the Company’s
Chief Executive Officer; and (B) Executive and/or Executive’s family, as the
case may be, shall be eligible to participate in, and shall receive all benefits
under, all welfare benefit plans, practices, policies and programs provided by
the Company (including, to the extent provided, without limitation, medical,
prescription, dental, vision, disability, salary continuance, employee life
insurance, group life insurance, accidental death and travel accident insurance
plans and programs) generally available to similarly situated employees of the
Company.
 
(ii)            Expenses.  During the Employment Period, Executive shall be
entitled to receive prompt reimbursement for all reasonable travel and other
expenses incurred by Executive in carrying out Executive’s duties under this
Agreement, provided that Executive complies with the policies, practices and
procedures of the Company for submission of expense reports, receipts or similar
documentation of the incurrence and purpose of such expenses.
 
(iii)           Vacation.  Executive shall be entitled to no less than five (5)
weeks of paid vacation and/or paid time off per calendar year (as prorated for
partial years) in accordance with the Company’s policies on accrual and use
applicable to executive officers as in effect from time to time.
 
(e)           Reservation of Rights.  The Company reserves the right to modify,
suspend or discontinue any and all of the employee benefit plans, practices,
policies and programs referenced in subsections (d)(i), (ii) and (iii) above at
any time without recourse by Executive.
 
4.            Termination.
 
(a)           Cause.  The Company may terminate Executive’s employment at any
time for Cause subject to any notice and cure provisions set forth in the
definition thereof.
 
(b)           By the Company without Cause.  The Company may terminate
Executive’s employment at any time without Cause.
 
(c)           By Executive without Good Reason.  With thirty (30) days prior
written notice, Executive may terminate Executive’s employment at any time
without Good Reason.
 
(d)           By Executive for Good Reason.  Executive may terminate Executive’s
employment for Good Reason subject to the notice and cure provisions set forth
in the definition thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)            Change in Control Termination.  Executive’s employment may be
terminated by the Company in a “Change in Control Termination.”  For purposes of
this Agreement, a “Change in Control Termination” shall mean Executive’s
employment with the Company is involuntarily terminated for a reason other than
Cause or Executive voluntary terminates for Good Reason on or within twelve
months following a Change in Control Event (defined below).
 
(f)            Death.  Executive’s employment shall terminate automatically upon
Executive’s death.
 
(g)           Disability.  Executive’s employment may be terminated by the
Company on account of any Disability (defined below) that has prevented the
performance of Executive’s duties for a period of (i) ninety (90) consecutive
days or (ii) one hundred and twenty (120) non-consecutive days during any six
(6) month period.
 
5.             Obligations of the Company Upon Termination.
 
(a)           For Cause; Resignation without Good Reason; Death; Disability;
Expiration of Employment Period.  If Executive’s employment is terminated during
the Employment Period by the Company for Cause or upon the Death or Disability
of Executive, or if Executive resigns without Good Reason during the Employment
Period, or if Executive’s employment is terminated by the Company upon
expiration of the Employment Period, this Agreement shall terminate without
further obligations to Executive under this Agreement, other than for (A)
payment of the sum of (1) Executive’s Annual Base Salary through the date of
termination to the extent not theretofore paid, and (2) any accrued vacation
pay, in each case to the extent not theretofore paid (the sum of the amounts
described in clauses (1) and (2) shall be hereinafter referred to as the
“Accrued Obligations”), which Accrued Obligations shall be paid to Executive or
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
thirty (30) days of the effective date of termination; and (B) payment to
Executive or Executive’s estate or beneficiary, as applicable, of any amounts
due pursuant to the terms of any applicable employee benefit plans.
 
(b)           Change in Control Termination.  If Executive’s employment
terminates in a Change in Control Termination, this Agreement shall terminate
without further obligations to Executive other than:
 
(i)           payment of Accrued Obligations through the effective date of
termination in a lump sum in cash within thirty (30) days of the effective date
of termination;
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)           payment of an amount equal to two times the sum of (A)
Executive’s Annual Base Salary as in effect immediately prior to the date of
termination (or immediately prior to the Change in Control Event, if greater)
and (B) an amount equal to the highest annual average of the Annual Bonuses
earned by Executive for performance in any two consecutive fiscal years in the
last three completed fiscal years immediately preceding the fiscal year in which
the date of termination occurs for which bonuses have been paid or are payable
(or the last two fiscal years immediately preceding the fiscal year in which the
date of the Change in Control Event occurs for which bonuses have been paid or
are payable, if greater), payable in equal installments over a period consisting
of twenty-four (24) months following the effective date of termination (such
payments to be made in accordance with the Company’s normal payroll practices)
to begin on the first payroll date following the sixtieth (60th) day after
termination of employment, and with the first of such payments to include any
regularly scheduled payments that were missed pending the sixty (60) day waiting
period; and
 
(iii)           monthly payments (or reimbursement to Executive) of the cost of
continuing coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) or similar state law (to be made no later than the last day of
the month following the month for which the payment or reimbursement is made),
for Executive and Executive’s spouse (if so elected) under the Company’s then
existing medical, dental and prescription insurance plans for a period equal to
the twelve months; provided that (A) Executive elects such continuing coverage
in accordance with the requirements of each such plan (provided that during any
period when Executive is eligible to receive such benefits under any other
employer-provided plan or through any government-sponsored program such as
Medicare, the benefits provided under this clause (iii) may be made secondary to
those provided under such other plan) or (B) if Executive is not eligible to
receive such coverage under COBRA for any month during such twelve month period,
then the Company shall pay to Executive on the first day of such month an amount
equal to that which the Company would otherwise have been obligated to pay to
provide COBRA coverage for Executive and Executive’s spouse (if so elected) for
such month.
 
provided, however, that as conditions precedent to receiving the payments and
benefits provided for in this Section 5(b) (other than payment of the Accrued
Obligations), Executive shall first execute and deliver to the Company a general
release agreement substantially in the form attached hereto as Exhibit A (a
“Release”), and all rights of Executive thereunder or under applicable law to
rescind or revoke the release shall have expired no later than the forty-five
(45) days after the date of termination. If Executive fails to timely execute a
Release, all payments and benefits set forth in this Section 5(b) (other than
the payment of the Accrued Obligations) shall be forfeited.
 
(c)           By the Company without Cause or by Executive for Good Reason.  If
during the Employment Period the Company terminates Executive’s employment for
any reason other than for Cause or Executive terminates Executive’s employment
for Good Reason during the Employment Period (in either case other than in a
Change in Control Termination), this Agreement shall terminate without further
obligations to Executive other than:
 
(i)           payment of Accrued Obligations through the effective date of
termination in a lump sum in cash within thirty (30) days of the effective date
of termination;
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)           payment of an amount equal to one times the sum of (A)
Executive’s Annual Base Salary as in effect immediately prior to the date of
termination and (B) an amount equal to the highest annual average of the Annual
Bonuses earned by Executive for performance in any two consecutive fiscal years
in the last three completed fiscal years immediately preceding the fiscal year
in which the date of termination occurs for which bonuses have been paid or are
payable, payable in equal installments over a period consisting of twelve (12)
months following the effective date of termination (such payments to be made in
accordance with the Company’s normal payroll practices) to begin on the first
payroll date following the sixtieth (60th) day after termination of employment,
and with the first of such payments to include any regularly scheduled payments
that were missed pending the sixty (60) day waiting period;
 
(iii)           monthly payments (or reimbursement to Executive) of the cost of
continuing coverage under COBRA or similar state law (to be made no later than
the last day of the month following the month for which the payment or
reimbursement is made), for Executive and Executive’s spouse (if so elected)
under the Company’s then existing medical, dental and prescription insurance
plans for a period equal to the lesser of (A) the duration of such coverage or
(B) twelve months; provided that (A) Executive elects such continuing coverage
in accordance with the requirements of each such plan (provided that during any
period when Executive is eligible to receive such benefits under any other
employer-provided plan or through any government-sponsored program such as
Medicare, the benefits provided under this clause (iii) may be made secondary to
those provided under such other plan) or (B) if Executive is not eligible to
receive such coverage under COBRA for any month during such twelve month period,
then the Company shall pay to Executive on the first day of such month an amount
equal to that which the Company would otherwise have been obligated to pay to
provide COBRA coverage for Executive and Executive’s spouse (if so elected) for
such month;
 
provided, however, that as conditions precedent to receiving the payments and
benefits provided for in this Section 5(c) (other than payment of the Accrued
Obligations), Executive shall first execute and deliver to the Company a
Release, and all rights of Executive thereunder or under applicable law to
rescind or revoke the Release shall have expired no later than the forty-five
(45) days after the date of termination. If Executive fails to timely execute a
Release, all payments and benefits set forth in this Section 5(c) (other than
the payment of the Accrued Obligations) shall be forfeited.
 
(d)           Exclusive Remedy.  Executive agrees that payments made pursuant to
this Section 5 shall constitute the exclusive and sole remedy for any
termination of Executive’s employment, and Executive covenants not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of employment; provided, however, that nothing contained in this Section 5(d)
shall prevent Executive from otherwise challenging in a subsequent arbitration
proceeding a determination by the Company that it was entitled to terminate
Executive’s employment hereunder for Cause.  The foregoing shall not limit any
of Executive’s rights with regard to equity or incentives (which shall be
controlled by the relevant plan and grants) or any rights to indemnification,
advancement or payment of legal fees and costs, and coverage under directors and
officers liability insurance.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)            Termination of Payments.  Anything in this Agreement to the
contrary notwithstanding, the Company shall have the right to terminate all
payments and benefits owing to Executive pursuant to this Section 5 upon the
Company’s discovery of any material breach by Executive of Executive’s
obligations under a Release or Sections 6 through 10 of this Agreement.
 
(f)            Survival of Certain Obligations Following
Termination.  Notwithstanding any other provision contained in this Agreement,
the provisions in Sections 6 through 23 of this Agreement shall survive any
termination of Executive’s employment hereunder (but shall be subject to
Executive’s right to receive the payments and benefits provided under this
Section 5).
 
6.             Confidential Information.  Except in the good-faith performance
of Executive’s duties hereunder, Executive shall not disclose to any person or
entity or use, any information not in the public domain, in any form, acquired
by Executive while Executive was employed or associated with the Company or, if
acquired following the termination of such association, such information which,
to Executive’s knowledge, has been acquired, directly or indirectly, from any
person or entity owing a duty of confidentiality to the Company, relating to the
Company or its business.  Executive agrees and acknowledges that all of such
information, in any form, and copies and extracts thereof are and shall remain
the sole and exclusive property of the Company, and Executive shall on request
return to the Company the originals and all copies of any such information
provided to or acquired by Executive in connection with Executive’s association
with the Company, and shall return to the Company all files, correspondence
and/or other communications received, maintained and/or originated by Executive
during the course of such association.
 
7.             Covenant Not to Compete.  Executive agrees that, for the period
that Executive is employed by the Company and for the twelve (12) month period
following the termination of Executive’s employment with the Company (the
“Restrictive Period”), Executive shall not, in the United States or in any
country in which the Company conducted business during the Employment Term,
directly or indirectly, either for himself or for, with or through any other
Person, own, manage, operate, control, be employed by, participate in, loan
money to or be connected in any manner with, or permit Executive’s name to be
used by, any business that, in the reasonable judgment of the Board, competes
with the Company and its subsidiaries in the air medical transport business, the
business of furnishing or retrofitting aircraft to provide medical transports or
any material business conducted by the Company during the Employment Period (a
“Competitive Activity”).  In making its judgment as to whether any business is
engaged in a Competitive Activity, the Board shall act in good faith, and shall
first provide Executive with a reasonable opportunity to present such
information as Executive may desire for the Board’s consideration.  For purposes
of this Agreement, the term “participate” includes any direct or indirect
interest, whether as an officer, director, employee, partner, sole proprietor,
trustee, beneficiary, agent, representative, independent contractor, consultant,
advisor, provider of personal services, creditor, owner (other than by ownership
of less than five percent of the stock of a publicly-held corporation whose
stock is traded on a national securities exchange (a “Public Company”).
 
 
7

--------------------------------------------------------------------------------

 
 
8.             No Interference.  During the Restrictive Period, Executive shall
not, without the prior written approval of the Company, directly or indirectly
through any other Person (a) induce or attempt to induce any employee of the
Company to leave the employ of the Company, or in any way interfere with the
relationship between the Company and any employee thereof, (b) hire any Person
who was an employee of the Company within twelve months after such Person’s
employment with the Company was terminated for any reason or (c) induce or
attempt to induce any supplier or other business relation of the Company to
cease doing business with the Company, or in any way interfere with the
relationship between any such supplier or business relation and the Company.
 
9.             Non-Disparagement.  Executive will not, at any time during the
Employment Term or following termination of Executive’s employment, will not,
directly or indirectly, make or ratify any statement, public or private, oral or
written, to any person that is intended to disparage, either professionally or
personally, the Company or its parents, subsidiaries and affiliates, past and
present, and each of them, as well as its and their directors, officers, agents,
attorneys, and employees.
 
10.           Return of Documents.  In the event of the termination of
Executive’s employment following the Effective Date for any reason, Executive
shall deliver to the Company all of (a) the property of the Company or any of
its subsidiaries, and (b) non-personal documents and data of any nature and in
whatever medium of the Company or any of its subsidiaries, and Executive shall
not take with Executive any such property, documents or data or any reproduction
thereof, or any documents containing or pertaining to any Confidential
Information.
 
11.           Reasonableness of Restrictions.  Executive agrees that the
covenants set forth in Sections 6 through 10 are reasonable with respect to
their duration, geographical area and scope.  In the event that any of the
provisions of Sections 6 through 10 relating to the geographic or temporal scope
of the covenants contained therein or the nature of the business or activities
restricted thereby shall be declared by a court of competent jurisdiction to
exceed the maximum restrictiveness such court deems enforceable, such provision
shall be deemed to be replaced herein by the maximum restriction deemed
enforceable by such court.
 
12.           Injunctive Relief.  The parties hereto agree that the Company
would suffer irreparable harm from a breach by Executive of any of the covenants
or agreements contained herein, for which there is no adequate remedy at
law.  Therefore, in the event of the actual or threatened breach by Executive of
any of the provisions of this Agreement, the Company, or its respective
successors or assigns, may, in addition and supplementary to other rights and
remedies existing in their favor, apply to any court of law or equity of
competent jurisdiction for specific performance, injunctive or other relief in
order to enforce compliance with, or prevent any violation of, the provisions
hereof; and that, in the event of such a breach or threat thereof, the Company
shall be entitled to obtain a temporary restraining order and/or a preliminary
or permanent injunction restraining Executive from engaging in activities
prohibited hereby or such other relief as may be required to specifically
enforce any of the covenants contained herein.
 
 
8

--------------------------------------------------------------------------------

 
 
13.           Extension of Restricted Periods.  In addition to the remedies the
Company may seek and obtain pursuant to this Agreement, the restricted periods
set forth herein shall be extended by any and all periods during which Executive
shall be found by a court to have been in violation of the covenants contained
herein.
 
14.           Definitions.  As used herein, unless the context otherwise
requires, the following terms have the following respective meanings:
 
“Cause” means with respect to the termination by the Company of Executive as an
employee of the Company:
 
(i)                 Executive’s act(s) of gross negligence or willful misconduct
in the course of Executive’s employment hereunder that is injurious to the
Company or any of its subsidiaries;
 
(ii)                 Executive’s material breach of (A) the terms and conditions
of this Agreement or (B) any non-competition, non-interference, non-disclosure,
confidentiality or other similar provision contained in this Agreement or in any
other agreement executed by Executive with the Company or any of its
subsidiaries;
 
(iii)                Executive’s failure or refusal to perform substantially
Executive’s material duties or responsibilities;
 
(iv)                Executive’s engaging in conduct that results (or will result
if continued) in material injury to the reputation of the Company or any of its
subsidiaries, including, without limitation, commission of misappropriation,
fraud, embezzlement or other crime involving moral turpitude; or
 
(v)                 Executive’s conviction of, or pleading “guilty” or “no
contest” to a felony under United States state or federal law;
 
provided, however, Executive will not be deemed to have been terminated for
Cause in the case of clauses (ii)(A) or (iii) above, unless any such failure or
breach is not fully corrected prior to the expiration of the ten (10) business
day period following delivery to Executive of the Company’s written notice that
specifies in detail of the alleged Cause event and the Company’s intention to
terminate Executive’s employment for Cause.
 
“Change in Control Event” means:
 
(i)                 The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% or more of the then-outstanding voting securities
of the Company entitled to vote generally in the election of directors;
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)                 In the event the Board is a classified board, a majority of
the individuals who serve in the same class of directors that constitute the
Board as of the Effective Date (the “Incumbent Board”) cease for any reason to
constitute at least a majority of that class of directors, or in the event the
Board is not a classified board, members of the Incumbent Board cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board (including for these purposes, the new members whose election or
nomination was so approved, without counting the member and her predecessor
twice) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;
 
(iii)                Consummation of a reorganization, merger, statutory share
exchange or consolidation or similar corporate transaction involving the Company
or any of its subsidiaries, a sale or other disposition of all or substantially
all of the assets of the Company, or the acquisition of assets or stock of
another entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Company’s outstanding voting securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the then-outstanding voting securities of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets directly or through one or more subsidiaries (a “Parent”)), and
(B) at least a majority of the members of the board of directors or trustees of
the entity resulting from such Business Combination or a Parent were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or
 
(iv)                Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
 
 “Disability” shall have the meaning set forth in Treasury Regulation
1.409A-3(i)(4).  Any question as to the existence, extent, or potentiality of
Executive’s Disability upon which Executive and the Company cannot agree shall
be determined by a qualified, independent physician selected by the Company and
approved by Executive (which approval shall not be unreasonably withheld).  The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.
 
“Good Reason” shall mean the occurrence, without Executive’s express written
consent, of: (i) a reduction in Executive’s Annual Base Salary unless the annual
base salaries of all other executive officers are proportionately decreased;
(ii) a change in Executive’s principal place of employment to a location more
than fifty (50) miles from Executive’s principal place of employment without the
consent of Executive; (iii) any willful breach by the Company of any material
provision of this Agreement; or (iv) a significant reduction in the
then-effective responsibilities of the Chief Accounting Officer; provided that
Executive gives written notice to the Company of the existence of such a
condition within ninety (90) days of the initial existence of the condition, the
Company has at least thirty (30) days from the date when such notice is provided
to cure the condition without being required to make payments due to termination
by the Company for Good Reason, and the Executive actually terminates
Executive’s employment for Good Reason within six (6) months of the initial
occurrence of any of the conditions in (i) – (iv), above.
 
 
10

--------------------------------------------------------------------------------

 
 
15.           Indemnification.
 
(a)           Corporate Acts. In Executive’s capacity as a director, manager,
officer, or employee of the Company or serving or having served any other entity
as a director, manager, officer, or employee at the Company’s request, Executive
shall be indemnified and held harmless by the Company to the fullest extent
allowed by law, the Company’s Certificate of Incorporation and Bylaws, from and
against any and all losses, claims, damages, liabilities, expenses (including
legal fees and expenses), judgments, fines, settlements and other amounts
arising from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative, in which Executive may be involved,
or threatened to be involved, as a party or otherwise by reason of Executive’s
status, which relate to or arise out of the Company, their assets, business or
affairs, if in each of the foregoing cases, (i) Executive acted in good faith
and in a manner Executive believed to be in the best interests of the Company,
and, with respect to any criminal proceeding, had no reasonable cause to believe
Executive’s conduct was unlawful, and (ii) Executive’s conduct did not
constitute gross negligence or willful or wanton misconduct. The Company shall
advance all reasonable expenses incurred by Executive in connection with the
investigation, defense, settlement or appeal of any civil or criminal action or
proceeding referenced in this Section 15, including but not necessarily limited
to, reasonable fees of legal counsel, expert witnesses or other
litigation-related expenses.  Notwithstanding anything herein to the contrary,
the provisions of this Section 15(a) shall survive the termination of this
Agreement and the termination of the Employment Term for any reason.
 
(b)           Directors & Officers Insurance. Executive shall be entitled to
coverage under the Company’s directors and officers liability insurance policy
and any other insurance policy providing coverage to directors or officers of
the Company, subject to the terms of such policies, in effect at any time in the
future to no lesser extent than any other officers or directors of the Company.
 
16.           Post-Employment Consulting Agreement.  Following termination of
Executive’s employment with the Company, the Company, may in its sole
discretion, enter into a consulting agreement with Executive pursuant to which
Executive will consult with the Board and senior management of the Company on
such transition and management matters as shall be agreed upon between the
Company and Executive.  Any such consulting agreement will contain
non-competition and non-solicitation provisions similar to those contained in
this Agreement.
 
17.           Clawback/Recoupment Policy.  Executive agrees that Executive will
be subject to any compensation clawback or recoupment policies of the Company as
approved by the Board or a duly authorized committee thereof that are generally
applicable to the Company’s senior management, as may be in effect from time to
time, or as required by applicable law.  This Section 17 shall survive the
termination of this Agreement for a period of three (3) years.
 
 
11

--------------------------------------------------------------------------------

 
 
18.           Taxes.
 
(a)           Except as otherwise provided in Section 20, Executive shall be
solely liable for Executive’s tax consequences of compensation and benefits
payable under this Agreement, including any consequences of the application of
Section 409A of the Code.
 
(b)           In order to comply with all applicable federal or state income tax
laws or regulations, the Company may withhold from any payments made under this
Agreement all applicable federal, state, city or other applicable taxes.
 
19.           Section 409A Savings Clause.
 
(a)            It is the intention of the parties that compensation or benefits
payable under this Agreement not be subject to the additional tax imposed
pursuant to Section 409A of the Code and this Agreement shall be interpreted
accordingly.  To the extent such potential payments or benefits could become
subject to additional tax under such Section, the parties shall cooperate to
amend this Agreement with the goal of giving Executive the economic benefits
described herein in a manner that does not result in such tax being imposed.
 
(b)           Each payment or benefit made pursuant to Section 5 of this
Agreement shall be deemed to be a separate payment for purposes of Code Section
409A and each payment made in installments shall be treated as a series of
separate payments for purposes of Code Section 409A, to the extent permitted
under applicable law.  In addition, payments or benefits pursuant to Section 5
shall be exempt from the requirements of Code Section 409A to the maximum extent
possible as “short-term deferrals” pursuant to Treasury Regulation Section
1.409A-1(b)(4), as involuntary separation pay pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii), as exempt reimbursements under Treasury Regulation
Section 1.409A-1(b)(9)(v), and/or under any other exemption that may be
applicable, and this Agreement shall be construed accordingly.
 
(c)           For purposes of this Agreement, phrases such as “termination of
employment,” when used to describe when cash severance payments may be made,
shall be deemed to mean “separation from service,” as defined in Section 409A of
the Code and the Treasury Regulations thereunder.  For clarity, if Executive
ceases to be an employmee but does not incur a “separation from service” under
Code Section 409A, the Company shall calculate the amount of cash severance pay
under Section 5 based on the date of Executive’s state law employment
termination, but such cash severance pay will only be paid at such time as
Executive incurs a “separation from service” under Section 409A of the Code and
the Treasury Regulations thereunder.
 
(d)           If Executive is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code and would receive any payment sooner than 6 months
after Executive’s “separation from service” that, absent the application of this
Section 19(d), would be subject to additional tax imposed pursuant to Section
409A of the Code as a result of such status as a specified employee, then such
payment shall instead be payable on the date that is five (5) days following the
earliest to occur of (i) 6 months after Executive’s “separation from service,”
or (ii) Executive’s death.
 
 
12

--------------------------------------------------------------------------------

 
 
(e)           All taxable reimbursements provided hereunder that are deferred
compensation subjet to the requirements of Code Section 409A shall be made not
later than the calendar year following the calendar year in which the expense
was incurred.   Any such taxable reimbursements or any taxable in-kind benefits
provided in one calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year.
 
20.           Excise Tax Provisions.
 
(a)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise)  (a
“Payment”) including, by example and not by way of limitation, acceleration (by
the Company or otherwise) of the date of vesting or payment under any plan,
program, arrangement or agreement of the Company, would be subject to the excise
tax imposed by Code Section 4999 or any interest or penalties with respect to
such excise tax (such excise tax together with any such interest and penalties,
shall be referred to as the “Excise Tax”), then there shall be made a
calculation under which such Payments provided to Executive are reduced to the
extent necessary so that no portion thereof shall be subject to the Excise Tax
(the “4999 Limit”).  A comparison shall then be made between (A) Executive’s Net
After-Tax Benefit (as defined below) assuming application of the 4999 Limit; and
(B) Executive’s Net After-Tax Benefit without application of the 4999 Limit.  If
(B) exceeds (A) by $50,000 or more, then no limit on the Payments shall be
imposed by this Section 20.  Otherwise, the amount payable to Executive shall be
reduced so that no such Payment is subject to the Excise Tax.  “Net After-Tax
Benefit” shall mean the sum of (x) all payments that Executive receives or is
entitled to receive that are in the nature of compensation and contingent on a
change in the ownership or effective control of the Company or in the ownership
of a substantial portion of the assets of the Company within the meaning of Code
Section 280G(b)(2) (either, a “Section 280G Transaction”), less (y) the amount
of federal, state, local and employment taxes and Excise Tax (if any) imposed
with respect to such payments.
 
(b)           In the event that a reduction in Payments is required pursuant to
this Section, then, except as provided below with respect to Payments that
consist of health and welfare benefits, the reduction in Payments shall be
implemented by determining the “Parachute Payment Ratio” (as defined below) for
each Payment and then reducing the Payments in order beginning with the Payment
with the highest Parachute Payment Ratio.  For Payments with the same Parachute
Payment Ratio, such Payments shall be reduced based on the time of payment of
such Payments, with amounts being paid furthest in the future being reduced
first.  For Payments with the same Parachute Payment Ratio and the same time of
payment, such Payments shall be reduced on a pro-rata basis (but not below zero)
prior to reducing Payments next in order for reduction.  For purposes of this
Section, “Parachute Payment Ratio” shall mean a fraction, the numerator of which
is the value of the applicable Payment as determined for purposes of Code
Section 280G, and the denominator of which is the financial present value of
such Parachute Payment, determined at the date such payment is treated as made
for purposes of Code Section 280G (the “Valuation Date”).  In determining the
denominator for purposes of the preceding sentence (1) present values shall be
determined using the same discount rate that applies for purposes of discounting
payments under Code Section 280G; (2) the financial value of payments shall be
determined generally under Q&A 12, 13 and 14 of Treasury Regulation 1.280G-1;
and (3) other reasonable valuation assumptions as determined by the Company
shall be used.  Notwithstanding the foregoing, Payments that consist of health
and welfare benefits shall be reduced after all other Payments, with health and
welfare Payments being made furthest in the future being reduced first.  Upon
any assertion by the Internal Revenue Service that any such Payment is subject
to the Excise Tax, Executive shall be obligated to return to the Company any
portion of the Payment determined by the Professional Services Firm to be
necessary to appropriately reduce the Payment so as to avoid any such Excise
Tax.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           All determinations required to be made under this Section 20,
including whether and when a Payment is cut back pursuant to Section 20(a) and
the amount of such cut-back, and the assumptions to be utilized in arriving at
such determination, shall be made by a professional services firm designated by
the Board that is experienced in performing calculations under Section 280G (the
“Professional Services Firm”) which shall provide detailed supporting
calculations both to the Company and Executive.  If the Professional Services
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Section 280G Transaction, the Board shall appoint another
qualified professional services firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Professional
Services Firm hereunder).  All fees and expenses of the Professional Services
Firm shall be borne solely by the Company.
 
21.           Governing Law.  This Agreement and the legal relations hereby
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Colorado, without regard to
conflicts of laws principles thereof.  Each party shall submit to the venue and
personal jurisdiction of the Colorado state and federal courts concerning any
dispute for which judicial redress is permitted pursuant to this Agreement;
however the Company is not limited in seeking relief in those courts.
 
22.           Arbitration.  Except as provided in Sections 6 through 12 of this
Agreement, the Parties agree that any controversy, claim or dispute arising out
of or relating to this Agreement, or the breach thereof or arising out of or
relating to the employment of Executive, or the termination thereof, including
any statutory or common law claims under federal, state, or local law, including
all laws prohibiting discrimination in the workplace, shall be resolved by
arbitration in Colorado in accordance with the employment dispute resolution
rules of JAMS. The Parties agree that any award rendered by the arbitrator shall
be final and binding, and that judgment upon the award may be entered in any
court having jurisdiction thereof.  The Parties further acknowledge and agree
that, due to the nature of the confidential information, trade secrets, and
intellectual property belonging to the Company to which Executive has or will be
given access, and the likelihood of significant harm that the Company would
suffer in the event that such information was disclosed to third parties,
nothing in this Section shall preclude the Company from going to court to seek
injunctive relief to prevent Executive from violating the obligations
established in Sections 6 through 10 of this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
23.           Miscellaneous.
 
(a)           Entire Agreement.  This Agreement (including Exhibits) constitutes
and contains the entire agreement and final understanding concerning Executive’s
employment with the Company and the other subject matters addressed herein
between the parties.  It is intended by the parties as a complete and exclusive
statement of the terms of their agreement.  It supersedes and replaces all prior
negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matter hereof.  Any representation, promise or agreement
not specifically included in this Agreement shall not be binding upon or
enforceable against either party.  This is a fully integrated agreement.
 
(b)           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Board (or a person
expressly authorized thereby) and Executive, and no course of conduct or failure
or delay in enforcing the provisions of this Agreement shall affect the
validity, binding effect or enforceability of this Agreement.
 
(c)           Binding Effect.  This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign Executive’s
rights or delegate Executive’s obligations hereunder without the prior written
consent of the Company.
 
(d)           Notices.  All notices required to be given hereunder shall be in
writing and shall be deemed to have been given if (i) delivered personally or by
documented courier or delivery service, (ii) transmitted by facsimile during
normal business hours or (iii) mailed by registered or certified mail (return
receipt requested and postage prepaid) to the following listed persons at the
addresses and facsimile numbers specified below, or to such other persons,
addresses or facsimile numbers as a party entitled to notice shall give, in the
manner hereinabove described, to the others entitled to notice:
 
If to the Company, to:



 
Air Methods Corporation
 
7301 South Peoria Street
 
Englewood, Colorado 80112
 
Attention:  General Counsel
 
Facsimile No.:  (303) 790-4780

 
with a copy to:
 

 
Davis Graham & Stubbs LLP
 
1550 Seventeenth Street, Suite 500
 
Denver, Colorado  80202
 
Attention: Kristin Lentz
 
Facsimile No.:  (303) 892-7334

 
 
15

--------------------------------------------------------------------------------

 
 
If to Executive, to:
 

 
Sharon J. Keck
 
7301 S. Peoria Street
 
Englewood, CO  80112

 
If given personally or by documented courier or delivery service, or transmitted
by facsimile, a notice shall be deemed to have been given when it is
received.  If given by mail, it shall be deemed to have been given on the third
business day following the day on which it was posted.
 
(e)           Headings.  The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof
 
(f)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
 
(g)           Construction.  Each party has cooperated in the drafting and
preparation of this Agreement.  Hence, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.
 
(h)           Savings Clause.  If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
AIR METHODS CORPORATION
       
By:
/s/ Trent J. Carman   Name: Trent J. Carman   Title:
Chief Financial Officer
       
EXECUTIVE:
       
/s/ Sharon J. Keck
  Name: Sharon J. Keck   Title:
Chief Accounting Officer

 
 
17

--------------------------------------------------------------------------------

 
 
STRICTLY CONFIDENTIAL
 
EXHIBIT A

 
GENERAL RELEASE
 
1.
Definitions.

 
I intend all words used by this Release to have their plain meanings in ordinary
English.  These terms shall have the following meanings:
 
A.
I, me, my and Releasor mean me and anyone who has or obtains any legal rights or
claims through me.

 
B.
Employer means:  (i) Air Methods Corporation and its direct and indirect
subsidiaries (collectively, the “Company”), (ii) any other company affiliated
with the Company in the past or present, (iii) limited to their capacities
related to the Company, the past and present officers, directors, employees,
shareholders, attorneys, agents and representatives of the Company, (iv) any
present or past employee benefit plan sponsored by the Company and/or officers,
directors, trustees, administrators, employees, attorneys, agents and
representatives of such plan, (v) and any person (limited to his or her capacity
related to the Company) who acted on behalf of the Company on instruction from
the Company.

 
C.
Employment Agreement means that certain Amended and Restated Employment
Agreement dated as of September [    ], 2012, between me and the Company.

 
D.
My claims means all of my rights to any relief of any kind from the Employer,
including but not limited to:

 
 
1.
All claims I now have, whether or not I now know about such claims, including
all claims arising out of or relating to my past employment with the Company,
the termination of that employment or statements or actions of the Employer
including, but not limited to: breach of contract; defamation; infliction of
emotional distress; wrongful discharge; workers’ compensation retaliation;
violation of the Age Discrimination in Employment Act of 1967; Fair Labor
Standards Act; Title VII of the Civil Rights Act of 1964; the Civil Rights Acts
of 1866 and 1871; the Civil Rights Act of 1991; the Family and Medical Leave
Act; the National Labor Relations Act; The Americans with Disabilities Act;
COBRA; ERISA; the anti-discrimination laws of the state in which I reside and of
any other state; the Wage Claim Act or corresponding statute of the state in
which I reside; and/or any other federal, state or local statute, law,
ordinance, regulation, order or principle of common law;

 
 
2.
All claims I have now, whether or not I know about the claims, for any type of
relief from the Employer, including, but not limited to, all claims for back
pay, front pay, lost benefits, reinstatement, liquidated damages, punitive
damages, and damages for any alleged breach of contract, any tort claim and any
alleged personal injury or emotional injury or damage; and

 
 
A-1

--------------------------------------------------------------------------------

 
 
 
3.
All claims for attorneys’ fees (except as provided below);

 
but excluding (i) my rights to receive payments and benefits pursuant to Section
5(b) or (c) of my Employment Agreement; (ii) my rights to indemnification
(including advancement and reimbursement of attorneys’ fees) and directors and
officers liability insurance; (iii) my rights as a stockholder of the Company;
(iii) my rights to any payment or benefit under any employee benefit plan,
program or policy or equity or incentive plan; and (iv) my rights to any vesting
and exercise of any equity grant pursuant to the terms of such equity grant; and
(v) any payment or reimbursement as provided for in the Employment Agreement.
 
2.
Agreement to Release My Claims.

 
In exchange for my right to receive payments and other benefits under Section 5
of my Employment Agreement, I agree to give up all My Claims against the
Employer and give up all other actions, causes of action, claims or
administrative complaints that I have against the Employer.  I will not bring
any lawsuits or administrative claims against the Employer relating to the
claims that I have released nor will I allow any lawsuits or claims to be
brought or continued on my behalf or in my name.  The money and other
consideration I receive pursuant to Section 5(b) or (c) of my Employment
Agreement is a full and fair payment for the release of My Claims and the
Employer does not owe me anything further for My Claims.  Separate from this
agreement, I will also receive the Accrued Obligations (as defined in my
Employment Agreement).  My rights to receive the other payments and benefits due
under Section 5(b) or (c) of my Employment Agreement shall be effective only
after receipt by the Employer of this Release, signed by me and properly
notarized, and after the expiration of the seven (7) day revocation period
mentioned in Section 5, below.  I understand that I will not receive any
payments due me under Section 5(b) or (c) of my Employment Agreement (other than
payment of the Accrued Obligations under clause (1) thereof) if I revoke or
rescind this Release, and in any event, until after the seven (7) day revocation
period has expired.
 
3.
Additional Agreement and Understandings.

 
Even though the Employer will pay me to settle and release My Claims, the
Employer does not admit that it is legally obligated to me, and the Employer
denies that it is responsible or legally obligated for My Claims or that it has
engaged in any improper conduct or wrongdoing against me.
 
I have read this Release carefully and understand its terms.  I am hereby being
advised by the Employer to consult with an attorney prior to signing this
Release.  My decision to sign or not to sign this Release is my own voluntary
decision made with full knowledge that the Employer has advised me to consult
with an attorney.  In agreeing to sign this Release, I have not relied on any
statement or explanation of my rights or obligations made by the Employer or its
attorneys.
 
 
A-2

--------------------------------------------------------------------------------

 
 
I am old enough to sign this Release and to be legally bound by the agreements
that I am making.  I represent that I have not filed for personal bankruptcy or
been involved in any personal bankruptcy proceeding between the time any of My
Claims accrued and date of my signature below.  I am legally able and entitled
to receive the entire sum of money being paid to me by the Employer in
settlement of My Claims.  I have not assigned or pledged any of My Claims or any
portion of them to any third person.  I am a resident of the State of Colorado
and have executed this Release within the State of Colorado.  I understand and
agree that this Release contains all the agreements between the Employer and me
relating to this settlement, and that it supersedes all prior negotiations and
agreements relating to the subject matter hereof.
 
4.
Twenty-One Day Period to Consider the Release.

 
I understand that I have twenty-one (21) days from the day that I receive this
Release, not counting the day upon which I receive it, to consider whether I
wish to sign this Release.  If I cannot make up my mind in that time, the
Employer may or may not allow more time.  I acknowledge that if I sign this
Release before the end of the twenty-one (21) day period, it will be my
personal, voluntary decision to do so.
 
5.
Seven Day Period to Rescind the Release.

 
I understand that I may rescind (that is, cancel) this Release for any reason
within seven (7) calendar days after I sign and deliver it to the Employer.  I
understand that my notice rescinding this agreement must be in writing and
hand-delivered or mailed to the Employer.  If mailed, my notice rescinding this
agreement must be:
 
 
A.
Postmarked within seven (7) days after I sign and deliver this agreement to the
Employer;

 
 
B.
Properly addressed to:
Air Methods Corporation

 
7301 South Peoria Street

 
Englewood, Colorado 80112

 
Attention:  General Counsel

 
and
 
 
C.
Sent by certified mail, return receipt requested, postage pre-paid.

 
6.
Mutual Non-Disparagement.

 
(i) I agree that I will not, directly or indirectly, make or ratify any
statement, public or private, oral or written, to any person that is intended to
disparage, either professionally or personally, the Company or its parents,
subsidiaries and affiliates, past and present, and each of them, as well as its
and their trustees, directors and officers, agents, attorneys, and employees and
(ii) the Company agrees that the Company and its subsidiaries and its directors
and senior executives will not, directly or indirectly, make or ratify any
statement, public or private, oral or written, to any person that is intended to
disparage, either professionally or personally, me or my professional
reputation.  Nothing herein shall prohibit any party (1) from disclosing that I
am no longer employed by the Company; (2) from responding truthfully to any
governmental investigation, legal process or inquiry related thereto, (3) from
making traditional competitive statements in the course of promoting a competing
business (other than in violation of Sections 5 or 6 of the Employment
Agreement); or (4) from making a good faith rebuttal of the other party’s untrue
or misleading statement.
 
 
A-3

--------------------------------------------------------------------------------

 
 
7.
Survival of Certain Provisions of Employment Agreement.

 
Sections 6 through 15 and 17 through 23 of the Employment Agreement (but subject
to Executive’s right to receive the payments and benefits provided under Section
5 of the Employment Agreement) shall survive the termination of my employment
and are incorporated herein by reference as if fully set forth.
 
8.
Choice of Law.

 
This Release shall be deemed to have been executed and delivered within the
State of Colorado, and my rights and obligations and the rights and obligations
of the Employer hereunder shall be construed and enforced in accordance with,
and governed by, the laws of the State of Colorado without regard to principles
of conflict of laws.
 
9.
Arbitration.

 
Any dispute or controversy arising out of interpretation or enforcement of this
Release shall be resolved pursuant to the terms set forth in Section 22 of the
Employment Agreement.
 
10.
Severability.

 
If any provision of this Release is declared by any court of competent
jurisdiction to be invalid for any reason, such invalidity shall not affect the
remaining provisions.  On the contrary, such remaining provisions shall be fully
severable, and this Release shall be construed and enforced as if such invalid
provisions never had been inserted in the Release.
 
 
A-4

--------------------------------------------------------------------------------

 
 
RELEASOR
     
Sharon J. Keck
     
Date:
   



STATE OF
 
)
COUNTY OF
 
)  ss:

 
Subscribed and sworn to me a Notary Public in and for the state of
____________________ by ____________________ this __________ day of
____________________, 20__.
 

     
Notary Public in and for the State of
   
My commission expires:
   

 
AGREED AND ACCEPTED FOR EMPLOYER:
AIR METHODS CORPORATION

 

By:     Title:     Date:    

 
 
A-4

--------------------------------------------------------------------------------